Title: To George Washington from Major General Nathanael Greene, 3 June 1780
From: Greene, Nathanael
To: Washington, George



sir
Morris Town June 3d 1780

Your Excellency has mentioned the necessity several times of establishing expresses between this and Providence; and enquired with respect to the practicability of the thing; but never have given any order upon the matter. The Marquis was requesting this day that the Expresses might be fixed without loss of time. Please to let me know your pleasure in the matter.
Colo. Mead also was mentioning to me a day or two since your wishes for having all the public horses brought to Camp; and the Army put in a condition to move. Please to let me know your intentions and wishes on this point.
I propose to send Major Claiborne into Pensylvania to see the condition the cattle are in; and to order in such as are fit for service; and before he goes I wish to know your intentions as that will form a material part of my instructions to him. I am with great respect Your Excellencys Most Obt Humble servt

Nath. Greene Q.M.G.

